DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 4,12 and 19 are previously or currently cancelled. Claims 1-3, 5-11, 13-18 and 20 are pending, of which all pending claims are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2015 has been entered.

Response to Arguments
Applicant’s arguments filed the RCE on November 8, 2022 with respect to amended claims 1-3, 5-11, 13-18 and 20 have been considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Budge et al. (US 2004/0243913), in view of Cronie (US 2017/0308434), in view of Yang et al. (US 2022/0116149), and further in view of Koster et al. (US 20180124218 A1) (hereinafter Budge-Cronie-Yang-Koster).

Regarding claim 1, Budge teaches, a method, comprising: ……; generating a set of codewords based on the first set of data and an error correction code (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data [0031-0033], [Fig.1, blocks 126-127); and transmitting a set of network packets to the computing device, (Budge: ‘the transmitter 102 transmits the application packet to the receiver or to the requester in the form of plurality of network packet 127’ [0032,0037-0038] & [Fig.1, blocks 126-127); …....; 
Budge does not explicitly disclose, receiving a request for a first set of data stored on a data storage system from a computing device; retrieving the first set of data from a data storage device of the data storage system; providing an indication of a coding function of the error correction code to the computing device, wherein the computing device is configured to decode or error correct the first set of data based on the coding function of the error correction code.
However, Cronie teaches in an analogous art, ‘receive request for data and then retrieving data before transmission; storing in a retrievable format an indication of the error correction code coding function to be used later in decoding’ [0093] in one example, stored in a retrievable format may be an indication of the size of the original file and the error-correcting code used. This information may be stored in the header of the encoded packets, source packets, or in a file allocation table of the file system. Furthermore, to decode the error-correcting code, the codeword symbol that each encoded packet corresponds to is needed. This information may be stored in a header of the encoded packets or in a file allocation table of the file system used, for example (see also [Figs. 3-4, 14-15] and corresponding descriptions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge’s teachings of ‘forward error correction with codeword and packet transmission’ with Cronie’s teaching of ‘partial cloud data storage’ to provide a system where an indication of error correction code coding function could be stored in a retrievable format. The coding function or error correction could be used later during the decoding operation. By doing so the disclosed aspects enable user devices to store data in the cloud in a secure manner. For example, the breach of one or more cloud repositories or user devices does not compromise the security of the data. 
Budge-Cronie does not explicitly disclose, wherein each network packet of the set of network packets comprises a single codeword from the set of codewords;
However, Yang teaches in an analogous art, ‘each packet consists of one or more codeword’ [0201] STA1 transmits a data packet to STA2, wherein the data packet includes one or more codewords. The data packet further carries codeword identifier indication information (as shown in FIG. 11). The codeword identifier indication information may be carried in a physical frame header, but is not limited to being carried in a physical frame header. [0210] STA1 transmits a data packet to STA2, wherein the data packet includes one or more codewords. The data packet further includes an acknowledgement indication bit for indicating whether the acknowledgement from STA2 for the previous transmission is received. [0218] A sender transmits a data packet to a receiver, wherein the data packet includes one or more codewords. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge-Cronie’s teachings of ‘forward error correction with codeword and packet transmission, and partial cloud data storage’ with Yang’s teaching of ‘data transmission method’ to provide a method where transmitting a packet could carry either a single or multiple packet. By doing so, resources are wasted due to retransmission of data subframes can be solved, and the effects of saving resources and improving the retransmission efficiency can be achieved [0017].
Budge-Cronie-Yang’s combined teaching does not explicitly disclose, analyzing a network condition of a network used by the data storage system and the computing device; and wherein transmitting the set of network packets comprises using a user datagram protocol (UDP) if the network condition is below a threshold;
However, Koster et al. teaches in an analogous art, ‘dynamically switching network protocol by analyzing a network condition of network; threshold is/are used for protocol switchover’ [0001] The present invention .. relates to a method .. for implementing dynamic switching of network protocols for optimal performance for data being transmitted between nodes. [0002] …. Transmission Control Protocol (TCP) is an excellent internet protocol for ensuring that packets are delivered, but can reduce the speed at which the data is transmitted between nodes. User Datagram Protocol (UDP) is an excellent protocol for speed, for example, for video data where a few lost packets does not make a significant difference. QUIC (Quick UDP Internet Connection) is a new protocol which further reduces latency, for example, as compared to that of TCP, and UDP. [0034] In accordance with features of the invention, intelligence and historical data and metrics are incorporated into dynamic protocol switching. Various metrics 144 of the network and system stack are monitored to dynamically decide which protocol is best to use based on error rates, retransmits, historical data, quality, guarantees of data, and the like. For example, TCP is an excellent protocol for ensuring that packets are delivered. UDP is an excellent protocol for speed, for example, video data where a few lost packets do not make a significant difference (See also [0029-0031, 0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge-Cronie-Yang’s combined teachings of ‘forward error correction with codeword and packet transmission, partial cloud data storage, and data transmission method’ with Koster’s teaching of ‘implementing dynamic switching of network protocols for optimal performance’ to provide a method, and a system for implementing dynamic switching of network protocols for optimal performance for data being transmitted between nodes. An appropriate transport protocol between nodes is dynamically chosen based upon monitored system and network metrics. By doing so, intelligent protocol switching for optimal performance is provided based upon monitored system and network metrics, such as network quality, historical network data, and previous node data. Learned application patterns and at least one threshold is used for protocol switchover. Guaranteed delivery with UDP is provided using a buffer and switching to TCP when data loss begins to occur.

Regarding claim 2,  Budge-Cronie-Yang-Koster teaches, the method of claim 1, wherein the first set of data is obtainable by the computing device based on a subset of the set of codewords (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data [0031-0033], [Fig.1, blocks 126-127).

Regarding claim 3,  Budge-Cronie-Yang-Koster teaches, the method of claim 1, wherein generating the set of codewords comprises: dividing the first set of data into multiple portions; and encoding the multiple portions to generate the set of codewords based on a coding function of the error correction code (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data; the codewords consists of data and error correction codes [0031-0033], [Fig.1, blocks 126-127).

Regarding claim 5,  Budge-Cronie-Yang-Koster teaches, the method of claim 1, wherein: the set of codewords has a first size; the first set of data has a second size; and the first size is larger than the second size (Budge: ‘a codeword size is a combined length of data bits and error correction code bits and the size of a codeword is larger than the data length only’ [0031-0033]).

Regarding claim 6,  Budge-Cronie-Yang-Koster teaches, the method of claim 1, wherein the network protocol is unable to provide guaranteed delivery of the set of network packets (Budge: ‘UDP supports quick connections and transportation, but does not guarantee that a UDP datagram will ever reach its final destination’ [0005]).

Regarding claim 7,  Budge-Cronie-Yang-Koster-Koster teaches, the method of claim 6, wherein the set of network packets comprises UDP packets (Koster: ‘For example, TCP is an excellent protocol for ensuring that packets are delivered. UDP is an excellent protocol for speed, for example, video data where a few lost packets do not make a significant difference (UDP)’ [0034]).

Regarding claim 8,  Budge-Cronie-Yang-Koster teaches, the method of claim 1, wherein the error correction code comprises an erasure code (Cronie: ‘erasure coding’ [0028-29, 0060-63]).

Regarding claim 9, Budge teaches, an apparatus, comprising: ……; generate a set of codewords based on the first set of data and an error correction code (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data [0031-0033], [Fig.1, blocks 126-127); transmit a set of network packets to the computing device (Budge: ‘the transmitter 102 transmits the application packet to the receiver or to the requester in the form of plurality of network packet 127’ [0032,0037-0038] & [Fig.1, blocks 126-127)), ……;
Budge does not explicitly disclose, a data storage device configured to store data; and a processing device configured to: receive a request for a first set of data stored on a data storage system from a computing device; retrieve the first set of data from the data storage device of the data storage system; provide an indicator of a coding function of the error correction code to the computing device, wherein the computing device is configured to decode or error correct the first set of data based on the coding function of the error correction code.
However, Cronie teaches in an analogous art, ‘receive request for data and then retrieving data before transmission; storing in a retrievable format an indication of the error correction code coding function to be used later in decoding’ [0093] in one example, stored in a retrievable format may be an indication of the size of the original file and the error-correcting code used. This information may be stored in the header of the encoded packets, source packets, or in a file allocation table of the file system. Furthermore, to decode the error-correcting code, the codeword symbol that each encoded packet corresponds to is needed. This information may be stored in a header of the encoded packets or in a file allocation table of the file system used, for example (see also [Figs. 3-4, 14-15] and corresponding descriptions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge’s teachings of ‘forward error correction with codeword and packet transmission’ with Cronie’s teaching of ‘partial cloud data storage’ to provide a system where an indication of error correction code coding function could be stored in a retrievable format. The coding function or error correction could be used later during the decoding operation. By doing so the disclosed aspects enable user devices to store data in the cloud in a secure manner. For example, the breach of one or more cloud repositories or user devices does not compromise the security of the data. 
Budge-Cronie does not explicitly disclose, wherein each network packet of the set of network packets comprises a single codeword from the set of codewords;
However, Yang teaches in an analogous art, ‘each packet consists of one or more codeword’ [0201] STA1 transmits a data packet to STA2, wherein the data packet includes one or more codewords. The data packet further carries codeword identifier indication information (as shown in FIG. 11). The codeword identifier indication information may be carried in a physical frame header, but is not limited to being carried in a physical frame header. [0210] STA1 transmits a data packet to STA2, wherein the data packet includes one or more codewords. The data packet further includes an acknowledgement indication bit for indicating whether the acknowledgement from STA2 for the previous transmission is received. [0218] A sender transmits a data packet to a receiver, wherein the data packet includes one or more codewords. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge-Cronie’s teachings of ‘forward error correction with codeword and packet transmission, and partial cloud data storage’ with Yang’s teaching of ‘data transmission method’ to provide a method where transmitting a packet could carry either a single or multiple packet. By doing so, resources are wasted due to retransmission of data subframes can be solved, and the effects of saving resources and improving the retransmission efficiency can be achieved [0017].
Budge-Cronie-Yang’s combined teaching does not explicitly disclose, analyze a network condition of a network used by the data storage system and the computing device; and wherein the set of network packets are transmitted via a user datagram protocol (UDP) if the network condition is below a threshold;
However, Koster et al. teaches in an analogous art, ‘dynamically switching network protocol by analyzing a network condition of network; threshold is/are used for protocol switchover’ [0001] The present invention .. relates to a method .. for implementing dynamic switching of network protocols for optimal performance for data being transmitted between nodes. [0002] …. Transmission Control Protocol (TCP) is an excellent internet protocol for ensuring that packets are delivered, but can reduce the speed at which the data is transmitted between nodes. User Datagram Protocol (UDP) is an excellent protocol for speed, for example, for video data where a few lost packets does not make a significant difference. QUIC (Quick UDP Internet Connection) is a new protocol which further reduces latency, for example, as compared to that of TCP, and UDP. [0034] In accordance with features of the invention, intelligence and historical data and metrics are incorporated into dynamic protocol switching. Various metrics 144 of the network and system stack are monitored to dynamically decide which protocol is best to use based on error rates, retransmits, historical data, quality, guarantees of data, and the like. For example, TCP is an excellent protocol for ensuring that packets are delivered. UDP is an excellent protocol for speed, for example, video data where a few lost packets do not make a significant difference (See also [0029-0031, 0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge-Cronie-Yang’s combined teachings of ‘forward error correction with codeword and packet transmission, partial cloud data storage, and data transmission method’ with Koster’s teaching of ‘implementing dynamic switching of network protocols for optimal performance’ to provide a method, and a system for implementing dynamic switching of network protocols for optimal performance for data being transmitted between nodes. An appropriate transport protocol between nodes is dynamically chosen based upon monitored system and network metrics. By doing so, intelligent protocol switching for optimal performance is provided based upon monitored system and network metrics, such as network quality, historical network data, and previous node data. Learned application patterns and at least one threshold is used for protocol switchover. Guaranteed delivery with UDP is provided using a buffer and switching to TCP when data loss begins to occur.

Regarding claim 10,  Budge-Cronie-Yang-Koster teaches, the apparatus of claim 9, wherein the first set of data is obtainable by the computing device based on a subset of the set of codewords (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data [0031-0033], [Fig.1, blocks 126-127).

Regarding claim 11,  Budge-Cronie-Yang-Koster teaches, the apparatus of claim 9, wherein to generate the set of codewords the processing device is further configured to: divide the first set of data into multiple portions; and encode the multiple portions to generate the set of codewords based on the coding function of the error correction code (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data; the codewords consists of data and error correction codes [0031-0033], [Fig.1, blocks 126-127).

Regarding claim 13,  Budge-Cronie-Yang-Koster teaches, the apparatus of claim 9, wherein: the set of codewords has a first size; the first set of data has a second size; and the first size is larger than the second size (Budge: ‘a codeword size is a combined length of data bits and error correction code bits and the size of a codeword is larger than the data length only’ [0031-0033]). 

Regarding claim 14,  Budge-Cronie-Yang-Koster teaches, the apparatus of claim 9, wherein the network protocol is unable to provide guaranteed delivery of the set of network packets (Budge: ‘UDP supports quick connections and transportation, but does not guarantee that a UDP datagram will ever reach its final destination’ [0005]).

Regarding claim 15,  Budge-Cronie-Yang-Koster teaches, the apparatus of claim 14, wherein the set of network packets comprises UDP packets (Koster: ‘For example, TCP is an excellent protocol for ensuring that packets are delivered. UDP is an excellent protocol for speed, for example, video data where a few lost packets do not make a significant difference (UDP)’ [0034]).

Regarding claim 16,  Budge-Cronie-Yang-Koster teaches, the apparatus of claim 9, wherein the error correction code comprises an erasure code (Cronie: ‘erasure coding’ [0028-29, 0060-63]).

Regarding claim 17, Budge teaches, a non-transitory computer readable medium having instruction stored thereon that, when executed by a processing device, cause the processing device to: ……; generate a set of codewords based on the first set of data and an error correction code (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data [0031-0033], [Fig.1, blocks 126-127); and transmit a set of network packets to the computing device (Budge: ‘the transmitter 102 transmits the application packet to the receiver or to the requester in the form of plurality of network packet 127’ [0032,0037-0038] & [Fig.1, blocks 126-127). 
Budge does not explicitly disclose, receive a request for a first set of data stored on a data storage system from a computing device; retrieve the first set of data from a data storage device of the data storage system; provide an indicator of a coding function of the error correction code to the computing device, wherein the computing device is configured to decode or error correct the first set of data based on the coding function of the error correction code.
However, Cronie teaches in an analogous art, ‘receive request for data and then retrieving data before transmission; storing in a retrievable format an indication of the error correction code coding function to be used later in decoding’ [0093] in one example, stored in a retrievable format may be an indication of the size of the original file and the error-correcting code used. This information may be stored in the header of the encoded packets, source packets, or in a file allocation table of the file system. Furthermore, to decode the error-correcting code, the codeword symbol that each encoded packet corresponds to is needed. This information may be stored in a header of the encoded packets or in a file allocation table of the file system used, for example (see also [Figs. 3-4, 14-15] and corresponding descriptions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge’s teachings of ‘forward error correction with codeword and packet transmission’ with Cronie’s teaching of ‘partial cloud data storage’ to provide a system where an indication of error correction code coding function could be stored in a retrievable format. The coding function or error correction could be used later during the decoding operation. By doing so the disclosed aspects enable user devices to store data in the cloud in a secure manner. For example, the breach of one or more cloud repositories or user devices does not compromise the security of the data. 
Budge-Cronie does not explicitly disclose, wherein each network packet of the set of network packets comprises a single codeword from the set of codewords;
However, Yang teaches in an analogous art, ‘each packet consists of one or more codeword’ [0201] STA1 transmits a data packet to STA2, wherein the data packet includes one or more codewords. The data packet further carries codeword identifier indication information (as shown in FIG. 11). The codeword identifier indication information may be carried in a physical frame header, but is not limited to being carried in a physical frame header. [0210] STA1 transmits a data packet to STA2, wherein the data packet includes one or more codewords. The data packet further includes an acknowledgement indication bit for indicating whether the acknowledgement from STA2 for the previous transmission is received. [0218] A sender transmits a data packet to a receiver, wherein the data packet includes one or more codewords. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge-Cronie’s teachings of ‘forward error correction with codeword and packet transmission, and partial cloud data storage’ with Yang’s teaching of ‘data transmission method’ to provide a method where transmitting a packet could carry either a single or multiple packet. By doing so, resources are wasted due to retransmission of data subframes can be solved, and the effects of saving resources and improving the retransmission efficiency can be achieved [0017].
Budge-Cronie-Yang’s combined teaching does not explicitly disclose, analyze a network condition of a network used by the data storage system and the computing device; and wherein the set of network packets are transmitted via a user datagram protocol (UDP) if the network condition is below a threshold;
However, Koster et al. teaches in an analogous art, ‘dynamically switching network protocol by analyzing a network condition of network; threshold is/are used for protocol switchover’ [0001] The present invention .. relates to a method .. for implementing dynamic switching of network protocols for optimal performance for data being transmitted between nodes. [0002] …. Transmission Control Protocol (TCP) is an excellent internet protocol for ensuring that packets are delivered, but can reduce the speed at which the data is transmitted between nodes. User Datagram Protocol (UDP) is an excellent protocol for speed, for example, for video data where a few lost packets does not make a significant difference. QUIC (Quick UDP Internet Connection) is a new protocol which further reduces latency, for example, as compared to that of TCP, and UDP. [0034] In accordance with features of the invention, intelligence and historical data and metrics are incorporated into dynamic protocol switching. Various metrics 144 of the network and system stack are monitored to dynamically decide which protocol is best to use based on error rates, retransmits, historical data, quality, guarantees of data, and the like. For example, TCP is an excellent protocol for ensuring that packets are delivered. UDP is an excellent protocol for speed, for example, video data where a few lost packets do not make a significant difference (See also [0029-0031, 0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Budge-Cronie-Yang’s combined teachings of ‘forward error correction with codeword and packet transmission, partial cloud data storage, and data transmission method’ with Koster’s teaching of ‘implementing dynamic switching of network protocols for optimal performance’ to provide a method, and a system for implementing dynamic switching of network protocols for optimal performance for data being transmitted between nodes. An appropriate transport protocol between nodes is dynamically chosen based upon monitored system and network metrics. By doing so, intelligent protocol switching for optimal performance is provided based upon monitored system and network metrics, such as network quality, historical network data, and previous node data. Learned application patterns and at least one threshold is used for protocol switchover. Guaranteed delivery with UDP is provided using a buffer and switching to TCP when data loss begins to occur.

Regarding claim 18,  Budge-Cronie-Yang-Koster teaches, the non-transitory computer readable medium of claim 17, wherein generating the set of codewords comprises: divide the first set of data into multiple portions; and encode the multiple portions to generate the set of codewords based on the coding function of the error correction code (Budge: ‘the application packet data 126 is divided into plurality of fragments. The encoder 110 encodes each fragment 128 into an encoded packet 130 containing error-correction data; the codewords consists of data and error correction codes [0031-0033], [Fig.1, blocks 126-127).

Regarding claim 20,  Budge-Cronie-Yang-Koster teaches, the non-transitory computer readable medium of claim 17, wherein the network protocol is unable to provide guaranteed delivery of the set of network packets (Budge: ‘UDP supports quick connections and transportation, but does not guarantee that a UDP datagram will ever reach its final destination’ [0005]).


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Chiang et al. (US 2020/0045147 A1) teaches, a system can choose between transmission control protocol (TCP) and user datagram protocol (UDP) based on current network conditions. When network conditions—e.g., signal strength and/or signal quality—are such that establishing the connection is likely to be unreliable, then the system can automatically choose TCP for improved reliability. When network conditions are good, on the other hand, then the system can automatically choose UDP for improved speed and efficiency. The system may also switch back and forth between TCP and UDP during use because of changing network conditions. This can reduce dropped connections, poor quality connections, dropped packets, and other errors.

Papaloukopoulos et al. (US 2019/0068512 A1) teaches methods for inferring a network type and network conditions. The system includes a packet capturing engine configured to capture a plurality of network packets from a plurality of TCP network connections. The system includes a packet analyzer configured to analyze the plurality of network packets to generate a plurality of metrics. The system includes a network classifier configured to infer network types of the plurality of TCP connections based on the plurality of metrics and at least one classification model. The system also includes a conditions ranking engine configured to estimate a level of network congestion for each TCP connection based on the plurality of metrics and the network types.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112